 DF CISIONS OF NATIONA. LABOR RELATIONS BOARDLaborers International Union of North America,AFL-CIO, Local Union No. 2641 and Arrow-head Building Materials and Building Materials,Excavating, Heavy Haulers, Drivers,Warehousemen and Helpers ocal No. 541, af-filiated with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen andHelpers of America. Case 17-CD-264November 13, 1980I)ECISI()N AND DETERMINATION OFDISPUTE13 CIAIRNIMAN FANNING ANI) MHIEMBERSJENKINS ANI) PItNI I OThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by Arrowhead Building Materi-als, hereinafter called the Employer, alleging thatl aborers International Union of North America,AFL-CIO, Local Union No. 264, herein called theLaborers, had violated Section 8(b)(4)(D) of theAct by engaging in certain proscribed activity withan object of forcing or requiring the Employer toassign certain work to employees represented by itrather than to employees represented by BuildingMaterials, Excavating, Heavy Haulers, Drivers,Warehousemen and Helpers Local No. 541, affili-ated with International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica, herein called the Teamsters.Pursuant to notice, a hearing was held beforeHearing Officer Mary Cracraft on June 20 and July10, 1980.2 All parties appeared and were affordedfull opportunity to be heard, to examine and cross-examine witnesses, and to adduce evidence bearingon the issues. Thereafter, the Employer filed a briefwhich has been duly considered.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in this case, the Boardmakes the following findings:I. THEi! BUSINISS 01 OFHI EM'I OYIRThe parties stipulated, and we find, that the Em-ployer is a Delaware corporation with offices lo-cated in Kansas City, Kansas, where it is engagedin supplying materials to the building and construe-' The rlanlCe f this IJrliiill appcal J1 a llcnded til hee hearing2 All dates h i ereii ire ill 198(, unles~s itColCr is t idiczttedtion industry. The parties further stipulated, and wefind. that the Employer annually purchases goodsand materials valued in excess of 5().00() directlyfrom sources located outside the State of Kansas.The parties also stipulated, and we find, that theEmployer is engaged in commerce within themeaning of Section 2(6) and (7) of the Act and itwill effectuate the purposes of the Act to assert ju-risdiction herein.11. T111L I ABOR OR(,ANIZAT'IONS INVOI VII)The parties stipulated, and we find, that the lIa-borers and the Teamsters are labor organizationswithin the meaning of Section 2(5) of the Act.Ill. TiL I)SPU'iL 1FA. Background und d ucts oj the DisputcThe Employer is a supplier of drywall materialsto the construction industry and serves subcontrac-tors or contractors on various construction projectsin and around Kansas City, Kansas, and KansasCity, Missouri Its employees do not install or erectthe wallboard, or move it about the jobsite once ithas been delivered and placed. Rather, they onlydeliver wallboard and related supplies to construc-tion sites when requested by the contractor. Inmost cases, contractors will place an order withthe Employer on the same day it is needed. Conse-quently, the Employer finds it essential to have em-ployees on its premises who are ready and able tofill the orders of its customers.Employees of the Employer engage in yardworkand in delivery work as drivers or helpers. Whenemployees are assigned to make a delivery, twoemployees are usually sent with each truck. Oneemployee drives and operates any power equip-ment needed to complete delivery, while the otheremployee assists. However, the Employer does nothave separate classifications for drivers and helpers,and employees may be assigned to perform eitherfunction during a delivery.As a condition of delivery, contractors generallywill require that drywall materials be "stocked" or"scattered" in various amounts and at variousplaces around a jobsite. Typically, the driver willmaneuver the Employer's loaded vehicle to a loca-tion as close as possible to the final resting pointfor the material. Then, with the use of a boom,which is a mechanical device mounted on the truckused for lifting and moving bundles of wallboard,and power jacks, the driver makes the "first drop"of the material onto the ground, a dolly, or ontothe floor of a partially constructed structure. If thematerial must be moved from the location of the"first drop," the driver and helper guide the dolly253 NLRB No. 37288 LABORFRS INTERNATIONAI, UNION I.()LCAL. 264or carry the board to the location of the "seconddrop."On November 9, 1979, pursuant to a Stipulationfor Certification Upon Consent Election, the em-ployees of the Employer voted 10 for and 3 againstrepresentation by the Teamsters. On April 14,1980, the Board certified the Teamsters as the ex-clusive representative of all full-time and regularpart-time drivers, helpers, and yardmen employedby the Employer.3Some time in May, two employees of the Em-ployer, Mike Barbarich and Bill Roberts, were en-gaged in delivering sheetrock and soundboard to aCable Vision construction site in Kansas City, Mis-souri. As the two employees had almost completedremoving the sheetrock from their truck, prepara-tory to carrying the sheetrock to the locationsspecified by the construction superintendent, theywere approached by Laborers Business Agent Co-lumbus Sumpter, who asked to see their unioncards and then informed them that they wouldhave to quit unloading since both employees werenot members of a Laborers local. After a telephonecall to the Employer's office, during which Sump-ter reiterated his position, the employees reloadedthe sheetrock and returned with it to the Employ-er's yard.4A few days after this incident, the Employer at-tempted to complete the delivery of sheetrock tothe Cable Vision site. The Laborers business agent,William Stapleton, stopped the two delivery em-ployees, Kirk Hahner and Mike Hill, and told themthat if they tried to unload the sheetrock he had abanner in his car that he would put on the job.After Stapleton spoke on the telephone with PaulHaunschild, a supervisor for the Employer, Hahner: Subsequently, the Teamsters filed a charge in Case 17-CA-9707 inwhich it alleged that the Employer unlawfully refused Itl hargain with itThe Employer therein admitted its refusal to bargain. hut contested thevalidily of the eamster, certification. The Regional Director for Region17 issued a complaint in this case on June 10. and on July 10. uponmollion b counsel filr the General Counsel the Board issued an ordertransferring the proceeding t the Board and a Notice T Sholu CauseThereafter. in a Decision and Order issued Noember 12. 1980, theBoard found no merit n the Employcr's challenge to the Teamsters certi-fication, and accordingl) ordered the Employer to bargain wilh theTeamsters .4rrom,heud Building Materal,. 253 NlRB No 32 (1980)On July 14. the Employer filed ith the Board a Motion To RevokeCertification in the representaiion case, Case 17-RC 8892, which under-lies the ahoe-described case The Employer contenlded therein that theTeamsters certification should he revoked because the Teamsters dis-claimer in the instant case, discussed n/fru, demonstrates that Inion's dis-interest in representing a number of employees of the Employer On July17. the Board referred the Employer's motion to the Regional Directorfir ruling On July 28, the Acting Regional Director denied the Employ-er's Motion To RevoKke Certification The mploy r filed wuith the Boarda request for review: of the Acting Regional Direclor's denial of itsmolion, hich suas denied b hy e Board by telegraphic order dated No-vember 4, 1980Howev er, arharich who held Iabhorers card. was permitted to de-liver he soundhoard since Iho, panels sesre light enough for arbarichlo carry ithou aistancand Hill were instructed to return to the yard withthe sheetrock, which they did.Sometime in late May or early June, the Em-ployer attempted to fill an order for sheetrock atthe Bannister Mall construction site in Kansas City,Missouri. As the Employer's employees began re-moving the bundles of sheetrock from its flatbedtruck, Laborers Agent Sumpter asked Haunschild,who was present at the Bannister Mall site, wheth-er the two employees unloading the trucks weremembers of the Laborers. When Haunschild statedthat they were not, Sumpter expressed his displeas-ure about the lack of Laborers members availableto move the sheetrock from the "first drop" at thetruck to the specified delivery location. Sumpterstated that if employees represented by the Labor-ers were not used to carry the sheetrock to its des-tination he might shut down Hall-Missouri, the sub-contractor to which the sheetrock was delivered.To forestall any delay, the president of Hall-Mis-souri, Bill Hall, offered to provide one of his em-ployees, a Laborers member, to assist in delivery,but the Employer completed the delivery using itsown employees who held Laborers cards.B. The Work in DisputeThe work in dispute is described in the notice ofhearing as "the distribution of materials on jobsitesafter the materials have been removed from theEmployer's vehicles;" more particularly, the dis-puted work consists of the transportation of shee-trock or other drywall materials, either by hand-carrying or through the use of a dolly or handcart,from the point at which such materials have beenremoved from the Employer's truck (the "firstdrop") to the locations designated for delivery bythe contractor or subcontractor purchasing the ma-terial (the "second drop").C. Contentions of the PartiesThe Laborers and Teamsters moved that thenotice of hearing be quashed on the grounds thatthere is no jurisdictional dispute between them.They contend that employees represented by La-borers are entitled to the disputed work because itand the Teamsters have had an agreement since1947, signed by their respective internationalunions, awarding the work in dispute to employeesrepresented by the Laborers. Moreover. the Team-sters disclaims the work in dispute.The Employer argues that the motion to quashshould be denied, as a jurisdictional dispute existsnotwithstanding the 1947 Laborers-Teamstersagreement and the Teamsters' disclaimer. The Em-ployer contends that the Unions' evidence in sup-port of their motion is controverted by the Em-299 I)ECISIONS OF NATIONAL L.ABOR RELATIONS BOARDployer's nonparticipation in the drafting of the 1947agreement, and by its employees' expressed desireto continue to perform the disputed work. On themerits of the dispute, the Employer contends itsemployees should continue to perform the disputedwork based on the Employer's preference and pastpractice. economy and efficiency of operations, andthe impact on the present work force.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of a dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated and that the parties have not agreed upona method for the voluntary adjustment of the dis-pute.It is uncontested that on three occasions in Mayand June, agents of the Laborers advised the Em-ployer that its employees would not be permittedto enter the construction jobsite to unload shee-trock unless they could produce Laborers cards,and that on at least two occasions these agentsthreatened to create a work stoppage at the jobsiteif the Employer attempted to complete deliverywithout using employees represented by the Labor-ers. This threat clearly constitutes a threat of seri-ous economic harm, and is coupled with the statedaim of forcing the Employer to assign particularwork to members of the Laborers rather than toemployees of the Employer, represented by theTeamsters, to whom the work had been assigned.Accordingly, we find reasonable cause to believethat a violation of Section 8(b)(4)(D) has occurred.Moreover, we find no merit in the Teamsters'and Laborers' claim that no dispute exists becausethe Teamsters has disclaimed the work. In thisregard, we note that the employees represented bythe Teamsters, on whose behalf the Teamsters haspurportedly executed the disclaimer, have clearlydemonstrated their desire to continue to performthe disputed work.5Therefore, we accord noweight to the disclaimer filed by the Teamsters.6We find further that at the time of the disputethere did not exist any agreed-upon or approvedmethod for the voluntary adjustment of the disputeto which all parties to the dispute were bound. Asnoted above, in their motion to quash, the Unionscontend that there is no jurisdictional dispute sinceFvidetlnce in support of the enlployees' desire to continue to performthis work includes testimony by emplioyees at the hearing and a petitionsigned by all the employees in the unit, as well as the emplolyees' cntin-ued performance of the work during the pendency of his proceeding." See Inte,raturional Bnotlherhoid of Electrical Worker. Lcaul No. 610(L.atduu Ouidi'*r Sign Company. Inc). 225 NLRIn 321) (1976); (;enerulI anmterv Local 326, affiliated with International Brotherhoad of lIeuernit.(huuJi'ur, W'urehoulemen and Il/elpcrv .mericu (azor l.xprcs. Incor-poratedi 203 NI.RI 100)2 11973)the parties are bound by a 1947 agreement betweenthe Internationals of the Teamsters and Laborerswhich provides that the disputed work is withinthe Laborers' jurisdiction. However, the Employerwas not a party to that agreement, and there is noevidence that, by operation of a collective-bargain-ing agreement or otherwise, the Employer intendedto be bound to that agreement. Therefore, we findthat the agreement does not constitute an agreed-upon method for the voluntary adjustment of thisdispute to which all parties are bound.7Nor doesthe record show that there exists any other agreed-upon method for the voluntary adjustment of thisdispute binding all the parties. Accordingly, wedeny the joint motion to quash and find that thisdispute is properly before the Board for determina-tion under Section 10(k) of the Act.E. Merits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of the disputed workafter giving due consideration to relevant factors.8The Board has held that its determination in a ju-risdictional dispute is an act of judgment based oncommonsense and experience reached by balancingthose factors involved in a particular case.9The following factors are relevant in making thedetermination of the dispute before us:1. Board certificationsThere are no orders or determinations of disputeby the Board awarding jurisdiction of the work indispute to employees represented by either of theUnions involved in the present proceeding.On April 14, the Board certified the Teamstersas the exclusive representative of all the Employ-er's yardmen, drivers, and helpers, including, interalia, all employees who have been assigned by theEmployer to perform the disputed work. This is afactor favoring an award of the work in dispute toemployees represented by the Teamsters."o2. Collective-bargaining agreementsThe Teamsters and the Employer have not ex-ecuted a collective-bargaining agreement coveringthe employees involved in the instant dispute. InI Local 965. International Union of Operating Engineer. .41L-('10(Iwinl-State Gang-Vaill Sruclures. Inc.). 249 NLRB 894 (19811)N.I.R.B R. .Radio d leleviiion Broadcart Engtneer U'nion. Local1212. Inrernationul Brotherhood ofJ' Elrrricl Workers. A.-CIO [Colum-hiua Boadcaring Sysrem], 364 U.S. 573 (1961)." Internatmonal Axocurialn of Murachinrt. Lodge No. 1743. AFL-CIO (J.4. Jones Co(nsructionl Company), 135 NLRH 14102 (1962)."' See nited ,l ocaiurion of Journemen ard Apprenrc ofj rhi Plumbingrrd 'ipfitring Indu trv of the United Slrati and Canuda. Plumbers Lxocal55. A/I-CIO (Midwet Prcnirerred Corporation). 184 NI.RB '0)1. 904(1970). L.AB()RERS INTERNATI()NAI UNION, LO.()CAl 2641975, the Employer signed a "participation agree-ment" with the Laborers, by which it agreed to bebound to the collective-bargaining agreement thenin effect between the Builders Association of Mis-souri and Locals 264, 555. and 1290 of the WesternMissouri and Kansas District Council of the Labor-ers' International Union of North America. Thisagreement included language delineating the La-borers' work jurisdiction. The record does notdemonstrate that the Employer at any time evi-denced a desire to terminate this agreement. How-ever, it appears that the Laborers provided no rep-resentation for any employees of the Employer,T'and the Employer's contact with the Laborersprior to the instant proceeding was limited to pay-ments into various Laborers benefit funds on behalfof its employees who were members of the Labor-ers. It also appears that the Employer informed theLaborers that it would cease making these pay-ments after the Teamsters was certified to repre-sent the employees of the Employer. The recordreflects that the Laborers raised no objections tothe Employer's decision to discontinue these pay-ments. Therefore, the existence of the "participa-tion agreement" and the parties' conduct pursuantto it does not demonstrate that the jurisdictionalprovisions of the Laborers' area agreement governthis dispute.Accordingly, we find that this factor is of novalue in determining the dispute before us.3. Employer practice and preferenceThe Employer has consistently assigned the dis-puted work to its employees now represented bythe Teamsters, and is satisfied with and maintains apreference for this assignment. This factor favorsan award of the disputed work to employees repre-sented by the Teamsters.4. Area practiceThe Employer presented evidence that its prac-tice with regard to assignment of the disputedwork is similar to that of other drywall suppliers inthe area. However, James Hutton, director of theBuilders Association of Missouri, in testimony elic-ited by the Laborers, asserted that, as reflected inthe Laborers area agreement, area practice is toassign the disputed work to employees representedby the Laborers. Accordingly, this factor does notfavor assignment of the work to either group ofemployees." The I aorcr,. id n(] rill llict't l or liltr .It' pirltlpaltc im til' cc-iln pr'eedllng h 1 hihl th' I tallclrlr' usc iinrtll It rLcprt c tl AtltFmpl<ycr'crnpl occ v5. Skills and efficiencyThe Employer contends that its employees rep-resented by the Teamsters possess (1) the skills re-quired to perform the disputed work, including fa-miliarity with mechanical hoisting and moving de-vices including boom trucks, mechanized dollies,and power jacks: (2) adequate physical strengthand health necessary to perform the required lift-ing, as determined by a preemployment physicalexamination; and (3) knowledge of construction siteoperations necessary to prevent damage to custom-er facilities and to prevent injury to fellow wNork-ers.As set forth above, the work in dispute consistsof the transportation of sheetrock or other drywallmaterials, either by hand-carrying or through theuse of a dolly or handcart, from the point of the"first drop" to other locations on the jobsite. Thework is primarily physical labor. It does not re-quire the operation of any mechanical devices,except the use of a mechanized dolly at certain job-sites. There is no evidence that employees repre-sented by the Laborers would be physically unableto perform the disputed work, that they are unfa-miliar with the equipment used in performing thework, or that they lack knowledge of constructionjobsite operations. Accordingly, we are of theopinion that employees represented by eitherUnion are equally skilled in performing the work indispute.6. Economy and efficiency of operationThe record indicates that assignment of the dis-puted work to employees represented by aborerswill adversely affect the economy and efficiency ofthe Employer's operations. The Employer testified,without contradiction, that 80 to 90 percent of itsdeliveries require that materials be distributed or"scattered" to locations beyond the point of the"first drop." At present, the Employer normally as-signs two employees-a driver and a helper-foreach delivery. Because the Employer must respondexpeditiously to customers' requests for supplies, itspractice is to assign two employees who are availa-ble at the time the order is placed to deliver theorder, and designates one as a driver and the otheras a helper. After the driver has, through the use ofa boom or other mechanical device and with theassistance of the helper, removed the dryxwall fromthe Employer's truck to the ground or a dolly, thedriver and the helper transport the drywall to itsdestination. Should an assignment be made t(i em-ployees represented by the aborers, the Employerwould be required to dispatch a three-membercrew, consisting of one teamster anli tr o laborers,291 DECISIONS OF NATIONAI LABOR RELATIONS BOARDto make deliveries. While the laborers could assistthe teamster in removing the material from thetruck, the teamster would be prohibited from assist-ing the two laborers in transporting the materialfurther. Moreover, the Employer would be unableto dispatch its crew with an order unless the requi-site members of the two Unions were available.Therefore, requiring a "mixed" crew of teamstersand laborers would result in increased costs and in-efficiency in the Employer's operation. According-ly, we find that this factor favors an award to em-ployees represented by the Teamsters.7. Job impactShould the disputed work be assigned to employ-ees represented by the Laborers, the Employerwould be required to lay off a substantial part of itsexisting work force which presently performshelper duties. This is a factor favoring assignmentof the disputed work to employees represented bythe Teamsters.ConclusionUpon the record as whole, and after full consid-eration of all relevant factors, we conclude thatemployees represented by the Teamsters are enti-tled to perform the work in dispute. We reach thisconclusion relying on the Board's certification, theEmployer's assignment and preference, economyand efficiency of operation, and job impact. Inmaking this determination, we are awarding thework in question to employees represented by theTeamsters, but not to that Union or its members.The present determination is limited to the particu-lar controversy which gave rise to this proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis ofthe foregoing findings and the entire record in thisproceeding, the National Labor Relations Boardhereby makes the following Determination of Dis-pute:1. Employees employed by Arrowhead BuildingMaterials who are represented by Building Materi-als, Excavating, Heavy Haulers, Drivers, Warehou-semen and Helpers Local No. 541, affiliated withInternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America, areentitled to perform the work in dispute which con-sists of the distribution of materials on jobsites afterthe materials have been removed from the Employ-er's vehicles.2. Laborers International Union of North Amer-ica, AFL-CIO, Local Union No. 264, is not enti-tled by means proscribed by Section 8(b)(4)(D) ofthe Act to force or require Arrowhead BuildingMaterials to assign any such disputed work to em-ployees represented by that labor organization.3. Within 10 days from the date of this Decisionand Determination of Dispute, Laborers Interna-tional Union of North America, AFL-CIO, LocalUnion No. 264, shall notify the Regional Directorfor Region 17, in writing, whether or not it will re-frain from forcing or requiring the Employer, bymeans proscribed by Section 8(b)(4)(D) of the Act,to assign the disputed work in a manner inconsist-ent with the above determination.292